Citation Nr: 9923608	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  95-05 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for service connected 
bronchial asthma, bronchitis, and post-operative thoracotomy, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel






INTRODUCTION

The veteran's active military service extended from April 
1967 to January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, in part, denied 
increased ratings for the veteran's service-connected lung 
disorder.  

The case was previously before the Board on two occasions, 
most recently in February 1999, when it was remanded for 
examination of the veteran and medical opinions.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The medical evidence of record reflects that the 
veteran's service-connected bronchial asthma, bronchitis, and 
post-operative thoracotomy is manifested by a FEV-1 of 83 
percent predicted; a FEV-1/FVC of 79 percent; and complaints 
of shortness of breath and cough productive of whitish sputum 
on exercise or exertion.

3.  The record reflects that the veteran failed to report for 
VA compensation examination scheduled in April 1999; there is 
no evidence of record of "good cause" which would excuse his 
failure to report for this examination.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bronchial asthma, bronchitis, and post-operative thoracotomy 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. Part 4, including §§ 4.7, 4.97 and Diagnostic Code 
6602 (1995) amended by 38 C.F.R. § 4.97, Diagnostic Code 6602 
(1998).

2.  The veteran's claim for entitlement to an increased 
evaluation above 10 percent for his lung disorder must be 
denied due to his failure to report, without good cause, for 
a VA compensation examination scheduled on April 1, 1999.  38 
C.F.R. § 3.655(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented a claim which is plausible.  His assertion that his 
service-connected lung disorder has increased in severity is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1998). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from respiratory disorders was 
changed during the course of the veteran's appeal.  Compare 
38 C.F.R. § 4.97 and Diagnostic Code 6602 (1995) amended by 
38 C.F.R. § 4.97, Diagnostic Code 6602 (1998).  In this case, 
the RO reviewed the veteran's claim under the new criteria in 
April 1999, and it provided the veteran with the new criteria 
in an April 1999 Supplemental Statement of the Case.  
Moreover, the veteran and his representative were given an 
opportunity to respond to the new regulations.  Accordingly, 
the Board concludes that the veteran will not be prejudiced 
by the Board's review of his claim on appeal because due 
process requirements have been met.  VAOPGCPREC 11-97 at 3-4 
(Mar. 25, 1997); Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOPGCPREC 11-97 at 1; Karnas, 1 Vet. 
App. at 312-13.  This determination depends on the facts of 
the particular case and, therefore, is made on a case-by-case 
basis.  VAOPGCPREC 11-97 at 2.

The veteran's service-connected bronchial asthma, bronchitis, 
and post-operative thoracotomy, is currently rated as 10 
percent disabling.   Under the old criteria for rating 
service connected psychotic disorders, a 10 percent rating 
was assigned where bronchial asthma resulted in mild 
impairment as manifested by paroxysms of asthmatic type 
breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks.  The next higher rating of 30 percent 
contemplates moderate impairment manifested by asthmatic 
attacks which are rather frequent (separated by only 10-14 
day intervals) with moderate dyspnea on exertion between 
attacks.  A 60 percent rating contemplates severe impairment 
manifested by frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication; so that more than light 
manual labor is precluded.  Finally, a 100 percent rating 
contemplates pronounced impairment manifested by asthmatic 
attacks very frequently with severe dyspnea on slight 
exertion between attacks and with marked loss of weight or 
other evidence of severe impairment of health.  38 C.F.R. 
Part 4 § 4.97,  Diagnostic Code 6602 (1995).

The current rating schedule for rating service connected 
respiratory disorders places great emphasis on the results of 
pulmonary function tests (PFT).  Under the new criteria, a 10 
percent rating contemplates a FEV-1 of 71 to 80 percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalational or oral bronchodilator therapy.  A 
30 percent rating contemplates FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  A 60 percent rating 
contemplates FEV-1 of 40 to 55 percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  Finally, a 100 percent 
rating contemplates FEV-1 less than 40 percent predicted, or; 
FEV-1/FVC less than 40 percent, or; more than one attack per 
week with episodes of respiratory failure, or; requires daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, as is the 
situation here, the present level of the veteran's disability 
is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).
The veteran's service medical records reveal that he required 
a thoracotomy for a benign lung nodule.  Subsequently, he was 
diagnosed with bronchitis and bronchial asthma.  The veteran 
is a military retiree.  As such, he receives medical 
treatment from service department medical facilities 
subsequent to his retirement from service.  Service 
department medical treatment records reveal that the 
veteran's respiratory disorders were evaluated and treated.  

In June 1993 pulmonary function test were conducted at a 
service department medial facility.  They revealed a FEV-1 of 
83 percent predicted and a FEV-1/FVC of 79 percent.  

In December 1993 a VA examination of the veteran was 
conducted.  The veteran complained of "shortness of breath 
and cough productive of whitish sputum whenever he exercises 
or exerts himself."  Physical examination revealed a well 
healed thoracotomy scar.  The lungs were clear to 
auscultation.  No abnormality in diffusion capacity was 
noted.  The diagnosis was simply "bronchial asthma."  

This case was most recently remanded by the Board in February 
1999.  The case was remanded for another VA examination of 
the veteran following a prior remand by the Board in which he 
was scheduled for an examination in June 1998 but failed to 
report.  The remand provided specific instructions for the RO 
to contact the veteran at his last know address, which is the 
address that he provided on his March 1995 substantive 
appeal.  Correspondence from the RO was sent to this address.  
The VA medical center indicates that the veteran failed to 
report for his scheduled examination in April 1999 and that 
the notice letter was not returned.  Moreover, the veteran's 
representative has been notified of these developments and 
appears to not be in contact with the veteran either.

When entitlement or continued entitlement to a benefit, 
cannot be established or confirmed without a current VA 
examination or re-examination and a claimant, without good 
cause, fails to report for such examination, or re-
examination, in the case of an original compensation claim, 
the claim shall be rated on the evidence of record.  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. §§ 3.655(a), (b) (1998).  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  Ibid (emphasis added).  
The claim which is presently in appellate status before the 
Board is a claim seeking an increased rating.  The veteran 
was originally service connected for his lung disorder by 
rating decision in September 1992, at which time the 10 
percent rating was assigned.  He did not appeal the 
assignment of his original rating for the lung disorder.  
Thereafter, a "Statement in Support of Claim" received by 
the RO in September 1993 was interpreted as a claim seeking 
an increased rating for this disability.  This appeal 
followed.  Remands by the Board in March 1998 and February 
1999 were specifically issued to provide the veteran an 
opportunity to be examined for compensation purposes in 
connection with his increased rating claim.

In the present case VA has tried to contact the veteran 
apparently to no avail.  The veteran has failed to report to 
scheduled VA examinations in June 1998 and again in April 
1999 without good cause.  As such, his claim seeking an 
increased rating must be denied.  The Board notes that 
diligent efforts undertaken by the RO and his accredited 
representative to contact the veteran at his last known 
address.  Efforts to locate and/or contact the veteran have 
been fruitless and moreover, the record shows that he has 
made no effort whatsoever to apprise the VA of a change-of-
address or to further prosecute his claim.  See Wamhoff v. 
Brown, 8 Vet. App. 517 (1996) (quoting Hyson v. Brown, 5 Vet. 
App. 262 (1993) (the burden is on the veteran-claimant to 
keep VA apprised of his whereabouts; if he does not do so, 
there is no burden on the part of the VA to "turn up heaven 
and earth to find him")).  Moreover, absent any evidence 
that the veteran has taken any affirmative steps to change 
his address of record for the receipt of correspondence, the 
Board is entitled to rely on his "last known address" for 
purposes of mailing correspondence.  See Thompson v. Brown, 8 
Vet. App. 169 (1995) and Mindenhall v. Brown, 7 Vet. App. 271 
(1994) (presumption of regularity of administrative process 
in the absence of clear evidence to the contrary).

Notwithstanding the above, a preponderance of the evidence on 
file is against the veteran's claim for an increased rating.  
The most recent PFT results from the 1993 examination reveal 
a FEV-1 of 83 percent predicted and a FEV-1/FVC of 79 
percent.  These results do not even meet the criteria for a 
10 percent rating and certainly do not meet any of the 
criteria which would warrant any rating in excess of 10 under 
38 C.F.R. § 4.97, Diagnostic Code 6602 (1998).  There is no 
indication in any of the evidence of record that the 
veteran's asthma requires treatment with medication or 
bronchodilator therapy.  There is also no indication of any 
symptoms which warrant a rating in excess of 10 percent under 
the old rating criteria.  There is no indication of frequent 
asthmatic attacks.  The Board has considered the veteran's 
claim for an increased rating under both the old and new 
rating criteria.  However, the preponderance of the evidence 
is against an increased rating for the veteran's service-
connected bronchial asthma, bronchitis, and post-operative 
thoracotomy.


ORDER

The claim seeking an increased rating above 10 percent for 
service-connected bronchial asthma, bronchitis, and post-
operative thoracotomy, is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

